                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


HOWARD COLEMAN,                                  )
                                                 )
       Movant,                                   )
                                                 )
v.                                               )        Case No. 3:16-cv-01552
                                                 )        Judge Aleta A. Trauger
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )


                                       MEMORANDUM

       Before the court is the Motion to Vacate, Set Aside, or Correct Sentence in Accordance

with 28 U.S.C. § 2255 (Doc. No. 1) filed by movant Howard Coleman. Coleman is a federal

prisoner who seeks to vacate and reduce the sentence entered upon his 2006 criminal conviction

in United States v. Conyers et al., No. 3:09-cr-00240 (M.D. Tenn. Jan. 1. 2006) (Judgment, Doc.

No. 2293),1 based on Johnson v. United States, 135 S. Ct. 2551 (2015). The motion will be

granted in light of the Supreme Court’s decision in United States v. Davis, No. 18-431 (slip op.)

(June 24, 2019).

I.     Procedural Background

       On February 4, 2013, Coleman pleaded guilty to the three charges against him in the

multi-count Ninth Superseding Indictment against numerous co-defendants. These three charges

consisted of (1) conspiracy to interfere with commerce by robbery and extortion and to commit

and threaten physical violence against another person and his property, in violation of 18 U.S.C.

§§ 1951 and 2 (“Hobbs Act conspiracy”) (Count Thirteen); (2) possessing a firearm during and


       1
           References to the criminal case record will hereafter be designated as “Crim. Doc. No.
__.”
                                                                                                   2


in relation to a crime of violence (specifically, “conspiracy to commit a Hobbs Act extortion and

robbery”), in violation of 18 U.S.C. § 924(c) and 2 (Count Fourteen); and (3) possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 2, 922(g)(1) and 924 (Count Twenty-

One). According to the Petition to Enter a Plea of Guilty and as announced in open court at the

plea hearing on February 4, 2013, Coleman reached an agreement under Rule 11(c)(1)(C) of the

Federal Rules of Criminal Procedure with the government to a total sentence of 23 years plus 5

years of supervised release: 18 years on Count Thirteen, 10 Years on Count Twenty-One, to run

concurrently with the sentence on Count Thirteen, and 5 years on Count Fourteen, to run

consecutively to the 18 years on Count Thirteen. In addition, as also set forth in the plea petition,

Coleman agreed to plead guilty to two charges of Hobbs Act robbery/extortion in violation of 18

U.S.C. § 1951 (the “Lebanon Pike and Fat Chris Robberies”) charged in the Felony Information

in Case No. 3:13-cr-00087, and to a sentence of 18 years on each of those robberies, to run

concurrently to each other and concurrently with the 18-year sentence on Count Thirteen in Case

No. 3:09-cr-00240, for a total effective sentence of 23 years on all counts. (Crim. Doc. No. 1911,

at 4.)

         As indicated in the plea petition, Coleman was aware that Count Fourteen required a

mandatory minimum consecutive sentence of 5 years. Counts Thirteen and Twenty-One had 20-

year and 10-year maximums, respectively. (Id. at 1–2.) The written plea petition itself does not

contain a waiver of appellate rights or the right to bring a post-conviction challenge. At the plea

hearing, conducted before Senior Judge John T. Nixon (now retired), the Assistant United States

Attorney represented to the court that Coleman, along with the three other co-defendants who

entered pleas the same day, had agreed to waive their appellate rights. The prosecutor stated on

the record that the plea agreement with each defendant included
                                                                                                 3


       a waiver of appellate rights and postconviction rights applicable under the plea
       agreement as to each of the four defendants. . . .

       Regarding sentencing, each defendant is aware that 18 U.S.C. 3742 generally
       affords the defendant the right to appeal the sentence imposed. Acknowledging
       this, each defendant knowingly waives the right to appeal the sentence agreed to
       in that defendant’s particular plea agreement pursuant to Federal Rule of Civil
       Procedure 11(c)(1)(C). Each defendant also knowingly waived their right to
       challenge that agreed sentence in any collateral attack, including, but not limited
       to, a motion brought pursuant to 28 U.S.C. 2255 and/or 2241 and/or 18 U.S.C.
       3582(c).

(Plea Hr’g Tr., Doc. No. 6-1, at 54–55.) In Judge Nixon’s colloquy with each defendant,

however, the defendants confirmed their understanding that they were waiving their right to go

to trial, but they were not asked to confirm their understanding that they were waiving their right

to bring a collateral challenge to their sentence.2

       Coleman was sentenced on May 17, 2013 to 23 years in accordance with the agreement

documented in the plea petition and at the plea hearing. Judgment was entered on June 17, 2013.

(Crim. Doc. No. 2293.) Coleman did not appeal his conviction or sentence. Neither party ordered

a transcript of the sentencing hearing.

       Coleman filed his § 2255 motion to vacate on June 27, 2016, arguing that his conviction

on Count Fourteen, for carrying a weapon in connection with a crime of violence, is invalid,

because conspiracy to commit a Hobbs Act extortion and robbery could only qualify as a crime

of violence under the “residual clause” of § 924(c), which is unconstitutional in light of Johnson.


       2
          At least some of the other defendants’ plea petitions include language acknowledging
the waiver of the right to appeal or to bring a post-conviction collateral challenge. (See, e.g.,
Crim. Doc. No. 1910, at 4 (defendant Cecil Whitmon’s plea petition, in which a handwritten
notation states, “More details are stated on the record, including appeal & post-conviction
waivers.”); Crim. Doc. No. 1909, at 4 (defendant Thomas Branam’s plea petition, including
handwritten note, “appeal & post-conviction waivers, all as stated on record”).) Coleman’s plea
petition contains a handwritten notation that says, “Plea agreement announced in open court,”
but the summary of that agreement as written into the plea petition concerns sentencing and
contains no reference to the waiver of appeal and post-conviction rights. (See Doc. No. 1911, at
4.)
                                                                                                4


(Doc. No. 1.) Coleman requested that his motion be held in abeyance pending the Supreme

Court’s review of United States v. Taylor, 814 F.3d 340 (6th Cir. 2016).

       The government filed a Response (Doc. No. 6), arguing that (1) Coleman waived his

right to bring a § 2255 motion; (2) his argument that the so-called residual clause in § 924(c)(3)

falls within the scope of Johnson is foreclosed by binding Sixth Circuit precedent; and (3) Hobbs

Act robbery satisfies the physical-force clause of § 924(c)(3)(A).

II.    Legal Framework

       A.      28 U.S.C. § 2255

       The movant brings this action under 28 U.S.C. § 2255. Section 2255 provides a statutory

mechanism for challenging the imposition of a federal sentence:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a). In order to obtain relief under § 2255, a petitioner “‘must demonstrate the

existence of an error of constitutional magnitude which had a substantial and injurious effect or

influence on the guilty plea or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855,

858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). A

motion under § 2255 is ordinarily subject to a one-year statute of limitations, running from the

date the underlying conviction became final. 28 U.S.C. § 2255.

       B.      18 U.S.C. § 924(c)

       In Johnson v. United States, the Supreme Court invalidated the so-called residual clause

of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally

vague under the Due Process Clause of the Fifth Amendment. Johnson, 135 S. Ct. 2551, 2563
                                                                                                   5


(2015). Courts and litigants have continued to grapple with the full import of Johnson, both with

respect to how it affects the interpretation of the still-valid parts of the ACCA and how it pertains

to other similarly worded statutes. While other courts disagreed, the Sixth Circuit had held that

the very similar “residual clause” in 18 U.S.C. § 924(c)(3)(B), at issue in this case, remained

valid. See United States v. Taylor, 814 F.3d 340, 375–76 (6th Cir. 2016), cert. denied, 138 S. Ct.

1975 (May 14, 2018), rehr’g denied, 138 S. Ct. 2646 (June 11, 2018). The Supreme Court,

however, has now resolved the circuit split, holding that § 924(c)’s residual clause, like that in

the ACCA, is unconstitutionally vague. United States v. Davis, No. 18-431, 2019 WL 2570623

(June 24, 2019). This ruling effectively invalidates Taylor, and it is now clear that a conviction

for conspiracy to commit Hobbs Act robbery cannot be sustained as a predicate crime of

violence for purposes of a conviction under the residual clause of § 924(c)(3)(B).

III.   ANALYSIS

       I.      Waiver

       The government argues that Coleman waived his ability to challenge his conviction or

sentence as part of his plea agreement. At the plea hearing, the government referenced a plea

agreement and represented that four co-defendants, including Coleman, were waiving their

ability to collaterally challenge their conviction or sentence. As indicated above, however,

Coleman was not questioned during the plea colloquy regarding whether he understood that he

was waiving his ability to challenge his conviction or sentence as unconstitutional in a § 2255

motion. Further, there was no written plea agreement. The Plea Petition notes the existence of a

“Plea agreement announced in open court” and summarizes the elements of that agreement, but

that summary does not include reference to a waiver. (Crim. Doc. No. 1911, at 4.)

       To be valid, a waiver must be both knowing and voluntary. In this case, there is no

evidence that it was either. The court therefore finds that there was no effective waiver. Accord
                                                                                                  6


United States v. Morrison, 852 F.3d 488, 490 (6th Cir. 2017) (finding a knowing and voluntary

waiver of the right to bring a § 2255 challenge where the “district court informed [the defendant]

that he was giving up his right to appeal any sentence within the Guidelines range, and explained

the few narrow exceptions to that waiver (ineffective-assistance-of-counsel or prosecutorial-

misconduct claims)” and, when asked if he understood, the defendant responded “Yes, sir”).

       B.      The Effect of Davis

       Under Davis, it is now clear that Coleman’s conviction on Count Fourteen of the

Indictment, for possessing a firearm during and in relation to a crime of violence, specifically

identified as “conspiracy to commit a Hobbs Act extortion and robbery,” in violation of 18

U.S.C. § 924(c) and 2, is invalid. Davis was sentenced to a 5-year prison term on this charge, to

be served consecutively to the sentences he received on the other charges to which he pleaded

guilty, all of which were to run concurrently (including the 18-year sentence on two robbery

charges that were the subject of a separate indictment).

       Under the circumstances, the court is not free to simply sever that 5 years from the

remaining sentence. It is clear that Coleman’s sentence was part of a package deal, as the

government argues, and that a full resentencing is required in this case. See Davis, 2019 WL

2570623, at * 13 (noting that, “when a defendant’s § 924(c) conviction is invalidated, courts of

appeals ‘routinely’ vacate the defendant’s entire sentence on all counts ‘so that the district court

may increase the sentence for any remaining counts’ if such an increase is warranted” (quoting

Dean v. United States, 137 S. Ct. 1170, 1176 (2017)).

IV.    CONCLUSION

       Based on Johnson and Davis, Coleman’s Motion to Vacate will be granted, and the court

will enter a separate order in the criminal case, No. 3:09-cr-00240, vacating the conviction on

Count Fourteen of the Indictment, vacating the sentence in its entirety, and scheduling a
                                                                                        7


resentencing.

       An appropriate Order is filed herewith.



                                                 ____________________________________
                                                 ALETA A. TRAUGER
                                                 United States District Judge
